Exhibit 10.3
EXECUTION COPY
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 27, 2008, is by and among BARR LABORATORIES, INC., a Delaware
corporation (the “Borrower”), Barr Pharmaceuticals, Inc., a Delaware corporation
(the “Parent”) as a guarantor along with certain Subsidiaries of the Parent
(individually a “Guarantor’’ and collectively the “Guarantors”), the Lenders
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (the
“Administrative Agent”). Terms used but not otherwise defined herein shall have
the meanings provided in the Existing Credit Agreement described below.
W I T N E S S E T H
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent have entered into that certain Credit Agreement dated as of June 19, 2008
(as amended, modified, extended, renewed, restated, replaced or increased from
time to time, prior to the date hereof, the “Existing Credit Agreement”);
     WHEREAS, Teva Pharmaceutical Industries Ltd. (“Teva”), the Parent and a
wholly-owned subsidiary of Teva have signed an agreement and plan of merger
under which Teva would, subject to the terms and conditions thereof, acquire by
merger the Parent (such acquisition the “Teva Acquisition”); and
     WHEREAS, the consummation of the Teva Acquisition would result in a Change
of Control and thus an Event of Default under Section 8.01(k) of the Existing
Credit Agreement, the Parent and the Borrower has requested, and the Lenders
have agreed, to amend the Existing Credit Agreement as provided herein to permit
the Teva Acquisition pursuant to the terms and conditions of this Amendment.
     NOW, THEREFORE, in consideration of the agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
PART 1
DEFINITIONS
     SUBPART 1.1 Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:
          “First Amendment Effective Date” is defined in Subpart 3.1.
     SUBPART 1.2 Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Existing Credit Agreement.

 



--------------------------------------------------------------------------------



 



PART 2
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the First Amendment
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part 2.
     SUBPART 2.1 Definition of Applicable Rate. The definition of “Applicable
Rate” contained in Section 1.01 of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:
     “Applicable Rate” means (a) prior to the Teva Acquisition Effective Date,
with respect to that portion of the Term Loan comprised of “Eurocurrency Rate
Loans”, 1.50% per annum, and with respect to that portion of the Term Loan
comprised of Base Rate Loans, 0.00% per annum; provided, that, to the extent the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Parent is
less than 2.5 to 1.0, the Applicable Rate shall be permanently reduced to 1.25%
per annum with respect to that portion of the Term Loan comprised of
“Eurocurrency Rate Loans” and 0.00% per annum with respect to that portion of
the Term Loan comprised of Base Rate Loans. Any decrease in the Applicable Rate
resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) and (b) on and
after the Teva Acquisition Effective Date, the following percentages per annum,
based upon the Corporate Ratings as set forth below:

                          Applicable Rate         Applicable Rate   for
Alternate Base Level   Corporate Ratings   for LIBOR Loans   Rate Loans I  
Greater than or equal to A-/ A3   125.0 bps   25.0 bps II   BBB+/Baal   150.0
bps   50.0 bps III   BBB/Baa2   175.0 bps   75.0 bps IV   Less than or equal to
BBB-/Baa3   225.0 bps   125.0 bps 

     “Corporate Rating” means, as of any date of determination, the rating as
determined by the Ratings Agencies as leva’s corporate credit rating
(collectively, the “Corporate Ratings”); provided that if a Corporate Rating is
issued by the Ratings Agencies and there is a split rating, then the highest of
such Corporate Ratings shall apply (with the Corporate Rating for Pricing Level
I being the highest and the Corporate Rating for Pricing Level IV being the
lowest) in determining the Pricing Level. If there is a multiple split in
Corporate Ratings, then the Corporate Rating that is one level lower than the
highest rating shall apply in determining the Pricing Level; provided, further,
however, that the Applicable Rate shall be at pricing Level IV if no Corporate
Rating is available from each of the Rating Agencies.
The Applicable Rate shall be at Level II for the first ninety (90) days
immediately following the Teva Acquisition Effective Date. Thereafter, each
change in the Applicable Rate resulting from a publicly announced change in the
Corporate Rating shall be effective, during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

2



--------------------------------------------------------------------------------



 



     SUBPART 2.2 Definition of Base Rate. The definition of “Base Rate”
contained in Section 1.01 of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “Base Rate” means (a) prior to the Teva Acquisition Effective Date, for any
day a fluctuating rate per annum equal to the higher of (i) the Federal Funds
Rate plus 1/2 of 1% and (ii) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate” and
(b) on and after the Teva Acquisition Effective Date, for any day, a rate per
annum equal to the highest of (i) the Federal Funds Rate plus 1/2 of 1%,
(ii) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate” and (iii) the Eurocurrency Rate
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing on such day plus 1%. The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
     SUBPART 2.3 Definition of Change of Control. Clauses (b) and (c) of the
definition of “Change of Control” contained in Section 1.01 of the Existing
Credit Agreement are hereby amended in their entireties to read as follows:
     (b) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
and excluding Teva and its Affiliates as part of or in connection with the Teva
Acquisition) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
     (c) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Parent cease
to be individuals (i) who were members of that board or equivalent governing
body on the first day of such period, (ii) whose election or nomination to that
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (it being understood that changes in the members of
the board of the Parent on the Teva Acquisition Effective Date and for a period
of three months thereafter shall not constitute a “Change of Control” pursuant
to this clause (c)).

3



--------------------------------------------------------------------------------



 



     SUBPART 2.4 Definition of Consolidated EBITDA. Clause (a) of the definition
of “Consolidated EBITDA” contained in Section 1.01 of the Existing Credit
Agreement is hereby amended by adding new clauses (viii) and (ix) to the end of
such clause (a) to read as follows, and making the appropriate grammatical
changes thereto:
     (viii) in the event that the Teva Acquisition Effective Date has occurred,
one-time non-cash expenses incurred in connection with the Teva Acquisition and
(ix) in the event that the Teva Acquisition Effective Date has occurred,
one-time cash expenses incurred in connection with the Teva Acquisition in an
aggregate amount not to exceed $75,000,000
     SUBPART 2.5 Definition of Loan Documents. The definition of “Loan
Documents” contained in Section 1.01 of the Existing Credit Agreement is hereby
amended and restated in its entirety to read as follows:
     “Loan Documents” means this Agreement, each Note, each Guarantor Joinder
Agreement and, in the event that the Teva Acquisition Effective Date has
occurred, the Teva Guaranty.
     SUBPART 2.6 Definition of Loan Parties. The definition of “Loan Parties”
contained in Section 1.01 of the Existing Credit Agreement is hereby amended and
restated in its entirety to read as follows:
     “Loan Parties” means, collectively, the Borrower, the Parent and each
Guarantor (provided that, notwithstanding the Teva Guaranty, Teva shall not be
deemed a “Loan Party”).
     SUBPART 2.7 Definition of Parent. The definition of “Parent” contained in
Section 1.01 of the Existing Credit Agreement is hereby amended and restated in
its entirety to read as follows:
     “Parent” means (a) prior to the Teva Acquisition Effective Date, Barr
Pharmaceuticals, Inc., a Delaware corporation and (b) on and after the Teva
Acquisition Effective Date, New Barr Parent.
     SUBPART 2.8 New Definitions. The following new definitions are added to
Section 1.01 of the Existing Credit Agreement in appropriate alphabetical order:
     “Approving Lenders” means each Lender who executed and delivered its
signature page to the First Amendment on or before 5:00 P.M. (New York Time) on
Monday, October 27, 2008.
     “First Amendment” means that certain First Amendment to Credit Agreement
dated as of October 27, 2008, by and among the Borrower, the Parent, the
Guarantors, the Lenders and the Administrative Agent.
     “First Amendment Effective Date” means October 27, 2008.
     “New Barr Parent” means that certain newly formed, wholly-owned subsidiary
of Teva USA, Inc. organized under the laws of the State of Delaware which is the
ultimate surviving entity in the Teva Acquisition.
     “Pliva Corporate Reorganization” means, that certain corporate
reorganization pursuant to which the capital stock of one or more of Barr
Laboratories Europe BV and its Subsidiaries shall be transferred to one or more
Subsidiaries of Teva in exchange for the Teva Notes.

4



--------------------------------------------------------------------------------



 



     “Teva” means Teva Pharmaceutical Industries Ltd., an Israeli company.
     “Teva Acquisition” means the acquisition by merger of Barr Pharmaceuticals,
Inc. by Teva.
     “Teva Acquisition Effective Date” means the date on which the Teva
Acquisition shall have been consummated.
     “Teva Guaranty” means the guaranty by Teva of the Obligations pursuant to a
guaranty agreement substantially in the form attached hereto as Exhibit A to the
First Amendment.
     “Teva Notes” means the promissory notes from one or more Subsidiaries of
Teva to Barr Laboratories, Inc. in connection with the Pliva Corporate
Reorganization.
     SUBPART 2.9 Teva Acquisition. A new Section 6.12 is hereby added to
Article VI of the Existing Credit Agreement to read as follows:
     6.12 Teva Acquisition. To the extent the Teva Acquisition Effective Date
has occurred, on or prior to the Teva Acquisition Effective Date, the
Administrative Agent shall have received the following items:
     (a) Counterparts of (i) the Teva Guaranty, duly executed on behalf of Teva
and the Administrative Agent (on behalf of the Lenders); provided that the Teva
Guaranty may be received by the Administrative Agent in escrow to be effective
on, and not prior to, the Teva Acquisition Effective Date, (ii) an incumbency
certificate of Teva certified by a secretary or assistant secretary to be true
and correct as of the Teva Acquisition Effective Date and (iii) a favorable
opinion or opinions of counsel to Teva, addressed to the Administrative Agent
and each of the Lenders, with respect to the Teva Guaranty addressing due
authorization, execution, delivery, enforceability, non-contravention and such
other customary matters reasonably requested by the Administrative Agent;
provided that the legal opinion or opinions may be received by the
Administrative Agent in escrow to be effective on, and not prior to, the Teva
Acquisition Effective Date; and
     (b) An amendment fee for the benefit of the Approving Lenders equal to 10
basis points on each such Approving Lender’s portion of the Outstanding Amount
as of the First Amendment Effective Date (it being understood that such fee
shall be in addition to the
amendment fee received by the Approving Lenders on the First Amendment Effective
Date).
     SUBPART 2.10 Investments. Clause (d) contained in Section 7.02 of the
Existing Credit Agreement is hereby amended and restated to read as follows:
     (d) Investments in any Foreign Subsidiary; provided, that if such
Investment is by a Loan Party in a Foreign Subsidiary that is not a “Loan Party”
(as defined in the Existing Credit Agreement) under the Existing Credit
Agreement, no Default shall have occurred and be continuing before and after
giving effect to such Investment on a Pro Forma Basis and, provided further, in
the event that the Teva Acquisition Effective Date shall have occurred, the
aggregate amount of such Investments permitted pursuant to this clause (d) shall
not exceed $0.

5



--------------------------------------------------------------------------------



 



*****
     SUBPART 2.11 Investments. Section 7.02 of the Existing Credit Agreement is
hereby amended by adding a new clause (r) thereto to read as follows, and
renumbering existing clause (r) to read clause (s):
     (r) Investments in the form of the Teva Notes; and
     SUBPART 2.12 Fundamental Changes. Clause (a) contained in Section 7.04 of
the Existing Credit Agreement is hereby amended and restated to read as follows:
(a)(i) any Subsidiary of the Parent (other than the Borrower) may merge with
(A) the Parent or the Borrower, provided that the Parent or the Borrower, as the
case may be, shall be the continuing or surviving Person or (B) any one or more
Persons, provided that when any Guarantor is merging with another Person which
is not a Guarantor hereunder, the Guarantor shall be the continuing or surviving
Person or the surviving Person shall become a Guarantor and (ii) the Borrower
and the Parent may merge provided that (A) the Borrower shall be the continuing
or surviving Person or (B) if the Parent shall be the continuing or surviving
Person, (x) the Borrower shall provide written notice to the Administrative
Agent prior to such merger or consolidation and (y) the Parent shall assume
contemporaneously with such merger or consolidation all of the obligations of
the Borrower under this Agreement and the other Loan Documents pursuant to
documentation reasonably satisfactory to the Administrative Agent and (iii) to
the extent the Teva Acquisition Effective Date shall have occurred, the Parent
(Barr Pharmaceuticals, Inc.) may merge with and into New Barr Parent, with New
Barr Parent being the surviving “Parent” hereunder to the extent that New Barr
Parent shall assume contemporaneously with such merger by operation of law or
otherwise all of the obligations of the Parent (Barr Pharmaceuticals, Inc.)
under this Agreement and the other Loan Documents, it being understood and
agreed that execution and delivery of the Agreement and Plan of Merger by and
among the Parent, Teva Pharmaceutical Industries Ltd. and Barr Acquisition
Corp., dated as of July 17, 2008, as amended, modified, extended, renewed,
restated or replaced from time to time, satisfies the requirements of this
clause (a). Following any merger pursuant to this Section 7.04(a)(ii), all
references to “Parent” and to the “Borrower” shall be read as references to the
Person surviving the merger;
     SUBPART 2.13 Transactions With Affiliates. Section 7.07 of the Existing
Credit Agreement is hereby amended by adding a new clause (h) to the end
thereof, and making the appropriate punctuation and grammatical changes thereto:
     and (h) in the event that the Teva Acquisition Effective Date shall have
occurred, the Pliva Corporate Reorganization.
     SUBPART 2.14 Financial Covenants. Section 7.10 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
     7.10 Financial Covenants.
     (a) Prior to the Teva Acquisition Effective Date:

6



--------------------------------------------------------------------------------



 



     (i) Until the Corporate Ratings as determined by the Ratings Agencies shall
each be BBB+ or higher and Baa l or higher, respectively, as of the end of any
fiscal quarter of the Parent, then:
     (A) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
3.00 to 1.00.
     (B) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Parent;
     (1) from the Closing Date to and including the fiscal quarter ending
September 30, 2008, to be greater than 3.50 to 1.00.
     (2) at all other times, to be greater than 3.00 to 1.00.
     (ii) Once the Corporate Ratings as determined by the Ratings Agencies shall
each be BBB+ or higher and Baa l or higher, respectively, as of the end of any
fiscal quarter of the Parent, and thereafter:
     Consolidated Funded Indebtedness to Total Capitalization. Permit the
Consolidated Funded Indebtedness to Total Capitalization Ratio, at any time, to
be greater than 0.50 to 1.00.
     (b) On and after the Teva Acquisition Effective Date:
     (i) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent to be less than
3.00 to 1.00.
     (ii) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any fiscal quarter of the Parent;
     (A) from the Teva Acquisition Effective Date to and including the fiscal
quarter ending December 31, 2009, to be greater than 3.50 to 1.00.
     (B) at all other times, to be greater than 3.00 to 1.00.
     SUBPART 2.15 Release of Guarantee. Section 11.08 of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:
     Section 11.08 Release of Guarantee.
     Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents or Swap Contracts, to the extent (a) the Teva
Acquisition Effective Date shall not have occurred and (b) the Parent or any of
its Subsidiaries issues any public debt securities (the “Public Debt”), and the
initial purchasers of such Public Debt would not require Subsidiaries of the
Parent (other than the Borrower) to guarantee such Public Debt but for the fact
that such Guarantors are guarantors of this Agreement, the Borrower shall have
the option to release such Guarantors (other than the Parent) (the “Released
Subsidiaries”) from their obligations under this

7



--------------------------------------------------------------------------------



 



Agreement and the other Loan Documents to the extent that such Released
Subsidiaries do not guaranty (i) such Public Debt (at the time of such release
or in the future) or (ii) the Existing Credit Agreement (at the time of such
release or in the future) (it being understood that to the extent any such
Released Subsidiary becomes a guarantor under either the Public Debt or the
Existing Credit Agreement, they shall become a guarantor hereunder as required
by and pursuant to the terms of Section 6.11). Upon the delivery by the Borrower
to the Administrative Agent of an Officer’s Certificate to the effect that the
transaction giving rise to the release of this Guarantee was made by the
Borrower in accordance with the provisions of this Agreement, the Lenders shall
execute any documents reasonably required in order to evidence the release of
the Guarantors (other than the Parent) from their obligations under this
Agreement and the other Loan Documents. It is understood and agreed that, to the
extent the Guarantors (other than the Parent) are released from their
obligations under this Agreement and the other Loan Documents pursuant to this
Section 11.08, the Parent shall remain a Guarantor hereunder and shall not be
released from its obligations under this Agreement and the other Loan Documents.
On and after the Teva Acquisition Effective Date, the Borrower shall no longer
have the option to release any Guarantors pursuant to the provisions of this
Section 11.08.
PART 3
CONDITIONS TO EFFECTIVENESS
     SUBPART 3.1 First Amendment Effective Date. This Amendment shall be and
become effective as of the date hereof (the “First Amendment Effective Date”)
when all of the conditions set forth in this Part 3 shall have been satisfied,
and thereafter this Amendment shall be known, and may be referred to, as the
“Amendment”.
     SUBPART 3.2 Execution of Counterparts of Amendment. The Administrative
Agent shall have received counterparts of this Amendment, which collectively
shall have been duly executed on behalf of the Borrower, the Guarantors, the
Required Lenders and the Administrative Agent.
     SUBPART 3.3 Amendment Fee. The Administrative Agent shall have received
from the Borrower, for the account of each Lender who executes and approves this
Amendment on or before 5:00 P.M. (New York Time) on Monday, October 27, 2008
(the “Approving Lenders”), an amendment fee equal to 10 basis points on such
Approving Lender’s portion of the Outstanding Amount (it being understood that
in addition to the foregoing amendment fee, in the event that the Teva
Acquisition Effective Date (as defined in Section 1.01 to the Existing Credit
Agreement, as amended hereby) occurs, the Approving Lenders shall also receive
the fee set forth in Section 6.12 to the Existing Credit Agreement, as amended
hereby).
     SUBPART 3.4 Fees and Expenses. The Administrative Agent shall have received
from the Borrower (a) the aggregate amount of all fees and expenses identified
in that certain Engagement Letter dated October 6, 2008 among the Borrower, the
Administrative Agent and Banc of America Securities LLC and (b) all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC, special
counsel to the Administrative Agent.

8



--------------------------------------------------------------------------------



 



PART 4
MISCELLANEOUS
     SUBPART 4.1 Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
     SUBPART 4.2 Representations and Warranties. Each Loan Party hereby
represents and warrants that it: (a) has the requisite corporate power and
authority to execute, deliver and perform this Amendment, as applicable, (b) is
duly authorized to, and has been authorized by all necessary corporate action,
to execute, deliver and perform this Amendment, (c) the representations and
warranties contained in Article 5 of the Existing Credit Agreement are true and
correct in all material respects on and as of the date hereof and upon giving
effect to this Amendment as though made on and as of such date (except for those
which expressly relate to an earlier date) and (d) no Default or Event of
Default exists under the Existing Credit Agreement on and as of the date hereof
and upon giving effect to this Amendment.
     SUBPART 4.3 Instrument Pursuant to Existing Credit Agreement. This
Amendment is executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with the terms and provisions of the Existing Credit
Agreement.
     SUBPART 4.4 References in Other Loan Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references to the “Credit Agreement” shall be deemed to refer to the Credit
Agreement as amended by this Amendment.
     SUBPART 4.5 Counterparts/Telecopy. This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of executed counterparts of the Amendment by telecopy,
facsimile or electronic mail shall be effective as an original and shall
constitute a representation that an original shall be delivered.
     SUBPART 4.6 Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT
EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).
     SUBPART 4.7 Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SUBPART 4.8 General. Except as amended hereby, the Existing Credit
Agreement and all other Loan Documents shall continue in full force and effect.
[Remainder of Page Intentionally Left Blank]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

              BORROWER:   BARR LABORATORIES, INC.,         a Delaware
corporation    
 
           
 
  By:   /s/ Christine A. Mundker    
 
           
 
  Name:   Christine A. Mundker    
 
  Title:   Chief Executive Officer    
 
            GUARANTORS:   BARR PHARMACEUTICALS, INC.,         a Delaware
corporation    
 
           
 
  By:   /s/ William T. McKee    
 
           
 
  Name:   William T. McKee    
 
  Title:   Executive Vice President & Chief Financial Officer    
 
                BARR DISTRIBUTION COMPANY,         a Delaware corporation    
 
           
 
  By:   /s/ Michael Bogda    
 
           
 
  Name:   Michael Bogda    
 
  Title:   President    
 
                DURAMED PHARMACEUTICALS, INC.,         a Delaware corporation  
 
 
           
 
  By:   /s/ Sigrid Kirk    
 
           
 
  Name:   Sigrid Kirk    
 
  Title:   SRVP — Controller    

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE AGENT
            AND LENDERS:   BANK OF AMERICA, N.A.,         as Administrative
Agent    
 
           
 
  By:   /s/ Angela Lau    
 
           
 
  Name:   Angela Lau    
 
  Title:   Assistant Vice President    
 
                BANK OF AMERICA, N.A.,         as a Lender    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE AGENT
            AND LENDERS:   BANK OF AMERICA, N.A.,         as Administrative
Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                BANK OF AMERICA, N.A.,         as a Lender    
 
           
 
  By:   /s/ Robert LaPorte    
 
           
 
  Name:   Robert LaPorte    
 
  Title:   Vice President    

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY
as a Lender
      By:   /s/ Peter J. Hallan       Name:   Peter J. Hallan      Title:   Vice
President     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender
      By:   /s/ Ming K. Chu       Name:   Ming K. Chu      Title:   Vice
President              By:   /s/ Heidi Sandquist       Name:   Heidi Sandquist 
    Title:   Vice President     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



(BANK AUSTRIA LOGO) [y72186y7218602.gif]

            UNICREDIT BANK AUSTRIA AG,
as a Lender
      By:   /s/ Pavel BREZINA       Name:   Pavel BREZINA
Managing Director Int. Corporates                      By:   /s/ Martin ZOJER  
    Name:   Martin ZOJER
Relationship Manager Int. Corporates             

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a Lender
      By:   /s/ Karim Blasetti       Name:   Karim Blasetti      Title:   Vice
President              By:   /s/ Mikhail Faybusovich       Name:   Mikhail
Faybusovich      Title:   Vice President     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            WILLOW FINANCIAL BANK,
as a Lender
      By:   /s/ Tara Handforth       Name:   Tara Handforth      Title:     Vice
President    

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            MIZUHO CORPORATE BANK LTD.,
as a Lender
      By:   /s/ Raymond Ventura       Name:   Raymond Ventura      Title:  
Deputy General Manager     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            BAYERISCHE LANDESBANK, New York Branch
as a Lender
      By:   /s/ Nikolai von Mengden       Name:   Nikolai von Mengden     
Title:   Senior Vice President              By:   /s/ Matthew DeCarlo      
Name:   Matthew DeCarlo      Title:   Vice President     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            U.S. BANK, N.A.
as a Lender
      By:   /s/ Christopher T. Kordes       Name:   Christopher T. Kordes     
Title:   Senior Vice President     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ Kenneth Coons.       Name:   Kenneth Coons.      Title:   AVP /
Underwriter     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            [LENDER),
as a Lender
      By:   /s/ Kenneth K. Egusa       Name:   Kenneth K. Egusa      Title:  
Authorized Signatory     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            ABN AMRO Bank N.V.,
as a Lender
      By:   /s/ Michele Costello       Name:   Michele Costello       Title:  
Director              By:   /s/ David Carrington       Name:   David Carrington 
    Title:   Director     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            [THE BANK OF NOVA SCOTIA],
as a Lender
      By:   /s/ Paula Czach       Name:   Paula Czach      Title:   Director,
Head of Execution     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            Bank of China, New York Branch,
as a Lender
      By:   /s/ William W. Smith       Name:   William W. Smith      Title:  
Deputy General Manager     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA
as a Lender
      By:   /s/ Thomas Tangen       Name:   Thomas Tangen      Title:   First
Vice President        DNB NOR BANK ASA
as a Lender
      By:   /s/ Phil Kurpiewski       Name:   Phil Kurpiewski      Title:  
Senior Vice President     

Barr Laboratories, Inc.
First Amendment (Term Loan)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF TEVA PARENT GUARANTY AGREEMENT]

4



--------------------------------------------------------------------------------



 



GUARANTY
          GUARANTY, dated as of [_____] [___], 2008 (this “Guaranty”), made by
Teva Pharmaceutical Industries Limited, an Israeli corporation (the
“Guarantor”), in favor of each of the Lenders (as defined below) and each
Affiliate of a Lender that enters into a Swap Contract (the “Swap Contract
Affiliates” and together with the Lenders, the “Benefited Lenders”) and Bank of
America, N.A., as administrative agent for the Lenders (the “Administrative
Agent”).
W I T N E S S E T H:
          WHEREAS, Barr Laboratories, Inc., a Delaware corporation (the
“Borrower”), Barr Pharmaceuticals, Inc., a Delaware corporation (the “Parent”),
and certain Subsidiaries of the Parent as guarantors, the Administrative Agent
and the lenders from time to time parties thereto (the “Lenders”) have entered
into that certain Credit Agreement dated as of June 19, 2008 (the “Existing
Credit Agreement”);
          WHEREAS, the Borrower, the Parent, the Administrative Agent and the
Approving Lenders have amended the Existing Credit Agreement pursuant to a First
Amendment dated as of [_____] [__], 2008 (such amendment, the “First Amendment”
and, together
with the Existing Credit Agreement and each other amendment, modification,
extension, supplement, restatement and/or replacement thereto from time to time,
the “Loan Agreement”) in order to, among others things, facilitate the
acquisition by merger of the Parent by a wholly-owned subsidiary of the
Guarantor (the “Acquisition”);
          WHEREAS, pursuant to the First Amendment, the Guarantor is required to
execute and deliver to the Administrative Agent a guaranty guaranteeing the
Obligations of the Borrower under the Loan Agreement on or prior to the Teva
Acquisition Effective Date (it being expressly agreed by the parties hereto that
this Guaranty shall not become effective until the Teva Acquisition Effective
Date); and
          WHEREAS, the Guarantor has determined that its execution, delivery and
performance of this Guaranty directly benefit, and are within the corporate
purposes and in the best interests of, the Guarantor;
          NOW, THEREFORE, in consideration of the premises and the agreements
herein and in order to induce the Administrative Agent and the Lenders to enter
into and agree to the terms contained in the First Amendment, including
permitting the Teva Acquisition as provided in the First Amendment, the
Guarantor hereby agrees with the Administrative Agent as follows:
          SECTION 1. Definitions. Reference is hereby made to the Loan Agreement
for a statement of the terms thereof. All terms used in this Guaranty which are
not otherwise defined herein shall have the same meanings herein as set forth in
the Loan Agreement.
          SECTION 2. Guaranty. The Guarantor hereby (i) irrevocably, absolutely
and unconditionally guarantees the prompt payment by the Borrower, as and when
due and payable

 



--------------------------------------------------------------------------------



 



(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), of all amounts now or hereafter owing in respect of the Loan
Agreement and any Swap Contract to which an Affiliate of a Lender is a party,
whether for principal, interest (including interest accruing on or after the
filing of any petition in bankruptcy or for reorganization relating to the
Borrower whether or not a claim for post-filing interest is allowed in such
proceeding), fees, expenses, premiums, indemnities or otherwise, and the due
performance and observance by the Borrower of its Obligations now or hereafter
existing or arising subsequent to the date hereof in respect of the Loan
Agreement or any of the other Loan Documents; and (ii) agrees to pay any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Administrative Agent or any Benefited Lender in enforcing its rights under this
Guaranty. Without limiting the generality of the foregoing, the Guarantor’s
liability shall extend to all amounts that constitute part of the Obligations,
whether presently existing or arising subsequent to the date hereof and would be
owed by the Borrower under the Loan Agreement but for the fact that such claim
is unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrower.
          SECTION 3. Guarantor’s Obligations Unconditional.
          (a) The Guarantor hereby guarantees that the Obligations will be paid
strictly in accordance with the terms of the Loan Agreement and the other
applicable Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Benefited Lender with respect to the
Borrower or the Loan Agreement and the other Loan Documents. The Guarantor
agrees that this Guaranty constitutes a guaranty of payment when due and not of
collection and waives any right to require that any resort be made by the
Administrative Agent or any Benefited Lender to any Borrower, any other
Guarantor or collateral, if any, for the Obligations. The obligations of the
Guarantor under this Guaranty are independent of the Obligations under the Loan
Agreement, and a separate action or actions may be brought and prosecuted
against the Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party, or whether the
Borrower or any other Loan Party is joined in any such action. For so long as
all or any of the Obligations remain outstanding, the liability of the Guarantor
hereunder shall be absolute and unconditional irrespective of: (i) any lack of
validity or enforceability of the Loan Agreement, any other Loan Document, a
Swap Contract or any agreement or instrument relating thereto; (ii) any change
in the time, manner or place of payment of, or in any other term in respect of,
all or any of the Obligations, or any other amendment or waiver of or consent to
any departure from the Loan Agreement (including, without limitation, any
increase in the obligations of the Borrower resulting from the extension of
additional credit to the Borrower) or a Swap Contract; (iii) any exchange or
release of, or non-perfection of any lien on or security interest in, any
collateral or any release or amendment or waiver of or consent to any departure
from any other guaranty, for all or any of the Obligations; (iv) the existence
of any claim, set-off, counterclaim, defense or other right that the Guarantor
may have at any time against any Person, including, without limitation, the
Administrative Agent or any Benefited Lender, provided that nothing herein shall
permit the assertion of any such claim by separate suit or compulsory
counterclaim; or (v) any other circumstance (other than payment in full of the
Obligations) which might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other guarantor in respect of the Obligations
or the Guarantor in respect hereof.

2



--------------------------------------------------------------------------------



 



          (b) This Guaranty (i) is a continuing guaranty and shall remain in
full force and effect until the satisfaction in full of the Obligations and
termination of the Loan Agreement; and (ii) shall continue to be effective or
shall be reinstated, as the case may be, if at any time any payment of any of
the Obligations is rescinded or must otherwise be returned by the Administrative
Agent or any Benefited Lender upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, all as though such payment had not been made.
          (c) Waivers. The Guarantor hereby waives (i) promptness and diligence;
(ii) notice of acceptance and notice of the incurrence of any Obligations by the
Borrower; (iii) notice of any actions taken by the Administrative Agent or any
Benefited Lender or the Borrower or any Loan Party under the Loan Agreement or a
Swap Contract; (iv) all other notices, demands and protests, and all other
formalities of every kind (including notice of presentment or demand for payment
or performance), in connection with the enforcement of the Obligations or of the
obligations of the Guarantor hereunder, the omission of or delay in which, but
for the provisions of this Section 3, might constitute grounds for relieving the
Guarantor of its obligations hereunder; (v) any right to compel or direct the
Administrative Agent or any Benefited Lender to seek payment or recovery of any
amounts owed under this Guaranty from any one particular fund or source;
(vi) any requirement that the Administrative Agent or any Benefited Lender
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral; and (vii) any right related to obtaining,
amending, substituting for, releasing, discharging, waiving or modifying the
liability of any Person for the Obligations or any security interest, liens or
other encumbrances, if any, hereafter securing the Obligations, or the
subordinating, compromising, discharging or releasing of such security
interests, liens or encumbrances. In addition, the Guarantor hereby waives, to
the fullest extent permitted by law, any right it may now or hereafter have to
assert any defense, legal or equitable (other than the defense of payment in
full of the Obligations). The Guarantor agrees that neither the Administrative
Agent nor any Benefited Lender shall have any obligation to marshal any assets
in favor of the Guarantor or against or in payment of any or all of the
Obligations.
          SECTION 4. Subrogation. The Guarantor will not exercise any rights
which it may have or acquire by way of subrogation, contribution, reimbursement
or indemnity whether hereunder or pursuant to law or any other agreement, by any
payment made by it hereunder or otherwise, until such date on which all of the
Obligations shall have been satisfied in full and the Loan Agreement has been
terminated. If any amount shall be paid to the Guarantor on account of such
subrogation, contribution, reimbursement or indemnity rights at any time when
all of the Obligations shall not have been paid in full, such amount shall be
held in trust for the benefit of the Administrative Agent and the Benefited
Lenders, shall be segregated from the other funds of the Guarantor and shall
forthwith be paid over to the Administrative Agent to be applied in whole or in
part by the Administrative Agent against the Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Agreement or a Swap
Contract. If (i) the Guarantor shall make payment to the Administrative Agent of
all or any portion of the Obligations and (ii) all of the Obligations shall be
paid in full and the Loan Agreement has been terminated, then the Administrative
Agent, by its acceptance hereof agrees that it will, at the Guarantor’s request
and sole cost and expense, execute and deliver to the Guarantor (without
recourse, representation or warranty) appropriate documents, in form and
substance reasonably acceptable to the Administrative Agent, necessary to
evidence the transfer by subrogation to the

3



--------------------------------------------------------------------------------



 



Guarantor of an interest in the Obligations resulting from such payment by the
Guarantor, such subrogation to be fully subject and subordinate, however, to the
collection by the Administrative Agent of all other amounts due to the
Administrative Agent under the Loan Agreement, the Swap Contracts and the other
Loan Documents.
          SECTION 5. Representations and Warranties. The Guarantor hereby
represents and warrants to the Administrative Agent and each Benefited Lender as
follows:
          (a) The Guarantor (i) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation as set forth on the first page hereof; and (ii) has all requisite
power and authority to execute, deliver and perform this Guaranty.
          (b) The execution, delivery and performance by the Guarantor of this
Guaranty (i) have been duly authorized by all necessary corporate action,
(ii) do not and will not contravene any of its Organization Documents or any
applicable Law, (iii) do not and will not contravene any contractual restriction
binding on or affecting the Guarantor or any of its properties, except to the
extent the foregoing, either individually or in the aggregate, could not
reasonably be expected to result in a material adverse change in, or a material
adverse effect upon, the business, property, operations or financial condition
of the Guarantor or a material adverse effect upon the legality, validity,
binding effect or enforceability against the Guarantor of this Guaranty, and
(iv) do not and will not result in or require the creation of any Lien, security
interest or other charge or encumbrance upon or with respect to any of its
material properties.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or other regulatory body is required
for the due execution and delivery by the Guarantor of this Guaranty, except for
authorizations, approvals, filings and notices which have been obtained or made
and are in full force and effect.
          (d) This Guaranty is a legal, valid and binding obligation of the
Guarantor, enforceable against the Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and to general principles of
equity.
          (e) The Guarantor is subject to civil and commercial law with respect
to its obligations under this Guaranty, and neither the Guarantor nor any of the
properties of the Guarantor have any immunity from suit or execution on the
grounds of sovereignty. The Guarantor can be sued in its own name. There are no
procedural bars to prevent the Administrative Agent or the Benefited Lenders
from commencing proceedings against the Guarantor in courts of competent
jurisdiction in the State of Israel or the State of New York based upon its
obligations under this Guaranty. The choice of law and submission to
jurisdiction provisions provided for in this Guaranty are enforceable against
the Guarantor.
          SECTION 6. Notices, Etc. All notices or other communications provided
for hereunder shall be in writing (including telecommunications) and shall be
mailed, telecopied or delivered, if to the Guarantor, to it at its address as
set forth on Exhibit A hereto, or at such other

4



--------------------------------------------------------------------------------



 



address as may hereafter be specified by the Guarantor to the Administrative
Agent in writing, and if to the Administrative Agent, to the address as set
forth on Exhibit B hereto, or at such other address as may hereafter be
specified by the Administrative Agent to the Guarantor in writing. All such
notices and other communications shall be effective (i) if sent by registered
mail, return receipt requested, when received or ten Business Days after
mailing, whichever first occurs, (ii) if telecopied, when transmitted and a
confirmation is received, provided the same is on a Business Day and, if not, on
the next Business Day, and provided further that a copy of such notice is either
(A) received by registered mail, return receipt requested or (B) delivered by
messenger or overnight courier, within three Business Days, or (iii) if
delivered by messenger or overnight courier, upon delivery, provided the same is
on a Business Day and, if not, on the next Business Day.
          SECTION 7. Payments Free and Clear of Taxes, Etc.
          (a) All payments by the Guarantor under this Guaranty shall be made
without set off, counterclaim or other defense. All such payments shall be made
free and clear of and without deduction for any Indemnified Taxes; provided that
if the Guarantor shall be required to deduct any Indemnified Taxes from any such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or the Benefited
Lenders (as the case may be) receive an amount equal to the sum they would have
received had no such deductions been made, (ii) the Guarantor shall make such
deductions and (iii) the Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) The Guarantor shall indemnify the Administrative Agent and each
Benefited Lender, within five days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the Administrative Agent or any
Benefited Lender, as the case may be, on or with respect to any payment by or on
account of any obligation of the Guarantor hereunder (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Guarantor by a Benefited Lender, or by the Administrative Agent on its own
behalf or on behalf of a Benefited Lender, shall be conclusive absent manifest
error.
          (c) Any Benefited Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Guarantor is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Guaranty shall deliver to the Guarantor (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Guarantor as will permit such payments to be
made without withholding or at a reduced rate.
          SECTION 8. Currency; Judgment. Unrestricted and transferable lawful
money of the United States (“U.S. Dollars”) shall be the currency of account in
the case of all payments

5



--------------------------------------------------------------------------------



 



pursuant to or arising under this Guaranty. The obligations of the Guarantor to
the Administrative Agent and the Benefited Lenders under this Guaranty shall not
be discharged by any amount paid in any other currency to the extent that the
amount so paid after conversion under this Guaranty does not yield the amount of
U.S. Dollars due under this Guaranty. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder in U.S. Dollars
into another currency (the “Other Currency”), the rate of exchange used shall be
that at which the Administrative Agent could, in accordance with normal banking
procedures, purchase U.S. Dollars with the Other Currency on the Business Day
preceding that on which final judgment is given. The obligation of the Guarantor
in respect of any such sum due from it to the Administrative Agent and the
Benefited Lenders hereunder shall, notwithstanding any judgment in such Other
Currency, be discharged only to the extent that, on the Business Day immediately
following the date on which the Administrative Agent receives any sum adjudged
to be so due in the Other Currency, the Administrative Agent may, in accordance
with normal banking procedures, purchase U.S. Dollars with the Other Currency.
If the U.S. Dollars so purchased are less than the sum originally due to the
Administrative Agent in U.S. Dollars, the Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent against such loss, and if the U.S. Dollars so purchased
exceed the sum originally due to the Administrative Agent in U.S. Dollars, the
Administrative Agent agrees to remit to the Guarantor such excess.
          SECTION 9. Submission to Jurisdiction; Waivers. The Guarantor hereby
irrevocably and unconditionally:
          (a) Submits for itself and its property in any action, suit or
proceeding relating to this Guaranty, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive jurisdiction of the courts of
the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts thereof;
          (b) Agrees that any such action, suit or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action, suit or proceeding in any such court or that such
action, suit or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same;
          (c) Consents to the service of any and all process in any such action
or proceeding by the mailing of copies of such process by registered or
certified mail (or substantially similar form of mail), postage prepaid, or by
courier delivery to the Guarantor (at its address as set on Exhibit A hereto or
at such other address of which the Administrative Agent shall have been notified
pursuant to Section 6 hereof) and waives any objection that the Guarantor may
now or hereafter have to contest service of process if it is made in accordance
with this Section 9(c);
          (d) To the extent that the Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, it
waives such immunity in respect of its obligations under this Guaranty;

6



--------------------------------------------------------------------------------



 



          (e) Agrees that nothing herein shall affect the right of the
Administrative Agent to effect service of process in any other manner permitted
by law or shall limit the right to sue in any other jurisdiction, including,
without limitation, the courts of Israel; and
          (f) Waives any right it may have to claim or recover in any legal
action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.
          SECTION 10. Miscellaneous.
          (a) The Guarantor will make each payment hereunder in lawful money of
the United States and in same day funds to the Administrative Agent at its
address specified in Exhibit B hereto.
          (b) No amendment of any provision of this Guaranty shall be effective
unless it is in writing and signed by the Guarantor and the Administrative
Agent, and no waiver of any provision of this Guaranty, and no consent to any
departure by the Guarantor therefrom, shall be effective unless it is in writing
and signed by the Administrative Agent, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given.
          (c) No failure on the part of the Administrative Agent or any
Benefited Lender to exercise, and no delay in exercising, any right hereunder or
under the Loan Agreement or a Swap Contract shall operate as a waiver thereof,
nor shall any single or partial exercise of any right preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Administrative Agent and the Benefited Lenders provided herein
and in the Loan Agreement or in a Swap Contract are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law and
may be pursued separately, successively or concurrently, or not pursued, without
affecting or limiting any other right of the Administrative Agent and the
Benefited Lenders and without affecting or impairing the liability of the
Guarantor. The rights of the Administrative Agent and the Benefited Lenders
under the Loan Agreement and a Swap Contract against any party thereto are not
conditional or contingent on any attempt by the Administrative Agent or any
Benefited Lender to exercise any of its rights under the Loan Agreement or any
Swap Contract against such party or against any other Person.
          (d) Any provision of this Guaranty which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision in any other jurisdiction.
          (e) This Guaranty shall (i) be binding on the Guarantor and its
successors and assigns, and (ii) inure, together with all rights and remedies of
the Administrative Agent and the Benefited Lenders hereunder, to the benefit of
the Administrative Agent and the Benefited Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, any Benefited Lender may assign or otherwise
transfer any Note held by it, and the Administrative Agent and the Benefited
Lenders may assign or otherwise transfer its rights under this Guaranty, the
Loan Agreement and a Swap Contract, to any other Person subject to the terms and
conditions set forth in the Loan Agreement, and such

7



--------------------------------------------------------------------------------



 



other Person shall thereupon become vested with all of the benefits in respect
thereof granted to such entity herein or otherwise. The Guarantor agrees that
each Participant shall be entitled to the benefits of Section 7 with respect to
its participation in the Loans as if it were a Benefited Lender; provided that a
Participant shall not be entitled to receive any greater payment under Section 7
than the applicable Benefited Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Benefited
Lender shall not be entitled to the benefits of Section 7 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 7(c) as though
it were a Benefited Lender.
          (f) The Guarantor covenants that it will not merge or consolidate with
any other Person or sell, lease or convey all or substantially all of its assets
to any other Person, unless (i) either the Guarantor shall be the continuing
legal entity, or the successor legal entity or, the Person which acquires by
sale, lease or conveyance all or substantially all of the assets of the
Guarantor (if other than the Guarantor), shall expressly assume all of the
obligations, liabilities and terms in this Guaranty and (ii) the Guarantor, such
Person or such successor legal entity, as the case may be, shall not,
immediately after such merger or consolidation, or such sale, lease or
conveyance, be in default in the performance of any covenant or condition under
the terms of this Guaranty.
          (g) THIS GUARANTY SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, BUT EXCLUDING ALL
OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES).
          (h) THE GUARANTOR AND THE ADMINISTRATIVE AGENT (BY ITS ACCEPTANCE OF
THIS GUARANTY) HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING THIS GUARANTY, THE
LOAN AGREEMENT, ANY SWAP CONTRACT OR ANY AMENDMENT, MODIFICATION OR OTHER
DOCUMENT NOW OR HEREAFTER DELIVERED IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREE THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.
          (i) This Guaranty may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy shall be effective as delivery of a manually executed
counterpart of this Guaranty. Any party delivering an executed counterpart of
this Guaranty by telecopier also shall deliver an original executed counterpart
of this Guaranty but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Guaranty.

8



--------------------------------------------------------------------------------



 



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be
executed by an officer thereunto duly authorized, as of the date first above
written.

            TEVA PHARMACEUTICAL INDUSTRIES LIMITED
      By:           Name:           Title:                 By:           Name:  
        Title:        

          ACCEPTED AND AGREED:    
 
        BANK OF AMERICA, N.A., as Administrative Agent    
 
       
By:
       
 
       
 
  Name:    
 
  Title:    

Signature Page to Guaranty (2008 Bank of America/Barr Credit Facility)

 



--------------------------------------------------------------------------------



 



Exhibit A
Guarantor’s Address
5 Basel Street
P.O. Box 3190
Petach Tikva 49131
Israel
Attn: Chief Financial Officer

 



--------------------------------------------------------------------------------



 



Exhibit B
Administrative Agent’s Address
Administrative Agent’s Office
(for payments):
Bank of America, N.A.
Agency Services
101 North Tryon Street
Mail Code: NC1-001-15-11
Charlotte, North Carolina 28255-0001
United States of America
Attention: Patrick Brown
Telephone: 704-388-3918
Telecopier: 704-409-0295
Electronic Mail: Patrick.G.Brown@bankofamerica.com
Account No: 1366212250600
Ref: Barr Laboratories / Credit Services
ABA: 026009593
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street, 5th Floor
Mail Code: CA5-701-05-19
San Francisco, CA 94103-1399
United States of America
Attention: Angela Lau
Telephone: 415-436-4000
Telecopier: 415-503-5008
Electronic Mail: Angela.Lau@bankofamerica.com
With a copy to:
Bank of America, N.A.
100 North Tryon Street
Mail Code: NC1-007-17-11
Charlotte, North Carolina 28255-0001
United States of America
Attention: Robert La Porte
Telephone: 980-387-1282
Telecopier: 980-683-6305
Electronic Mail: robert.laporte@bankofamerica.com

 